DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 12/27/2021, claims 1, 4, 5, 9, 22 and 24 have been amended. Therefore, claims 1-9, 11-14, 22-27 and 31 are currently pending for the examination.

Response to Amendments
3.	Applicant’s arguments: see Page 9-17, filed on 12/27/2021, with respect to claims 1-9, 11-14, 22-27 and 31 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-9, 11-14, 22-27 and 31 have been withdrawn. 
Applicants have amended each of independent claims 1, 5 and 22 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-9, 11-14, 22-27 and 31 are allowable.

              Examiner’s Amendment
4. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than theJohn A. Garrity, Esq. during the examiner-initiated interview conducted on 01/27/2022.
5. The application has been amended as follows:

5. (Currently Amended) 
	An apparatus, comprising: 
at least one processor; and 
at least one memory including computer program code, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to 
send in a first state different from a radio resource control connected state a preamble request message to a network node; 
	receive in response to the preamble request message an allocation of a preamble sequence for contention based access data transmission in the first state from the network node; and 
transmit a preamble release information to the network node, wherein the preamble release information requests the network node to release the allocated preamble sequence and triggers the network node to request, from a target network node, a further preamble sequence for contention based access data transmission for the apparatus.


                                                         Allowable Subject Matter
6.	In the Amendment application filed on 1/27/2021, claims 1-9, 11-14, 22-27 and 31 (renumbered as claims 1-20) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
7.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“transmitting/receiving a preamble release information to/from the node/UE, wherein the preamble release information requests the node to release the allocated preamble sequence and triggers the node to request, from a target node, a further preamble sequence for contention based access data transmission for the UE” in combination with other claim limitations as specified in claims 1, 5 and 22.
Note that the first closest prior art, Pelletier et al. (US 2012/0281566 A1), hereinafter “Pelletier” teaches: sending (Figs. 3-4, paragraph [0192], uplink data transfer), by a user equipment in a first state (Figs. 3-4, paragraph [0192], WTRU operating in a dormant mode) different from a radio resource control connected state (paragraph [0192], dormant mode different from connected mode), a preamble request message associated with a random access procedure to a network node (paragraph [0192], scheduling request with random access procedure).
Note that the second closest prior art, RONG et al. (US 2018/0199381 A1), hereinafter “Rong” teaches: an allocation of the preamble sequence for contention based access data (Rong, Figs. 3-4, paragraphs [0216], [0225], [0239], uplink grant-free transmission).
Note that the third closest prior art, Pecen et al. (US 2014/0269605 A1), hereinafter “Pecen” teaches: receiving in response to the preamble request message an allocation of the preamble sequence for contention based access data transmission in the first state from the network node (Fig. 1, paragraph [0032], assignments or available resources with preambles within the payload).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• LEE et al. (US 2017/0070987 A1) entitled: "Method and Apparatus for Transmitting Data in Wireless Communication System"
• LEE et al. (US 2017/0188352 A1) entitled: "Uplink Data Transmission Method in Wireless Communication System and Apparatus for the Same"

• Yang et al. (US 2014/0140304 A1) entitled: "Contention-Based Transmission with Contention-Free Feedback for Reducing Latency in LTE Advanced Networks and Enhanced PUCCH"
• Nimbalker et al. (US 2017/0171859 A1) entitled: "Method and Apparatus for Reducing Latency of LTE Uplink Transmissions"

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SITHU KO/            Primary Examiner, Art Unit 2414